Application by the *915appellant for a writ of error coram nobis to vacate, on the ground, of ineffective assistance of appellate counsel, a decision and order of this Court dated December 13, 1999 (People v Brehon, 267 AD2d 318 [1999]), affirming a judgment of the Supreme Court, Kings County, rendered December 10, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.P., Cohen, Miller and Hinds-Radix, JJ., concur.